DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Response
Applicant’s election of Group II with traverse (claims 11-13, and 21-29) in the reply filed on 07/28/2021 is acknowledged.
Claims 1-7, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The Applicant traverses on the ground(s) that: on p. 8 of the Remarks, “The Applicant traverses the restriction requirement because the commonality of the elements shared by the pending claims is believed to permit a limited, single search to be conducted. The Applicant requests reconsideration of the restriction requirement.”
Examiner’s Response:
Applicant’s argument is respectfully not found persuasive. Groups I-III lacks unity of invention because the common technical feature of a first chamber and a second chamber is not a special technical feature as it does not make a contribution over the prior art in view of Peirsman EP 2889262. Peirsman discloses a first chamber (4) and a second chamber (8) ([0055], Fig. 1).
The requirement is still deemed proper and is therefore made FINAL. 
 amended; Claims 1-7, and 14 have been withdrawn; Claims 21-29 have been added; Claims 8-10, and 15-20 have been canceled; and claims 1-7, 11-14, and 21-29 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16163061.1 filed on 03/30/2016. 

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 08/12/2021, 08/06/2021, and 09/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-13, and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In claim 11:
The limitation "a housing" in line 5 renders the claim indefinite because there is a previous instance of “a housing” recited in line 4. It is unclear it refers to the same “housing” or different housing. 
For the purpose of substantive examination, it is presumed that it refers to different housings: one for receiving a first chamber and another for receiving a second chamber. 
The limitation "a first chamber and a second chamber" in line 11 renders the claim indefinite because there are previous instances of “a first chamber” and “a second chamber” recited in lines 5-6. It is unclear if they refer to same “first chamber” and “second chamber” previously recited.  
For the purpose of substantive examination, it is presumed that that is the case so the limitation is presumed to read “the first chamber and the second chamber” which have antecedent basis in lines 5-6. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13, and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuh (US 20140272019)
Regarding claim 11, Schuh disclose a dispensing apparatus (apparatus 20 for making a beverage from beverage pod 10) for producing in situ a fermented target beverage by addition of a liquid diluent (water), and for dispensing the thus produced fermented target beverage (beverage is dispensed from an outlet 22 of apparatus 20) (para. 0066; fig. 4), said dispensing apparatus (apparatus 20) comprising:
a housing for receiving a first chamber (housing of 24 into which first compartment 12 is inserted) (para. 0026), 
a housing for receiving a second chamber (housing of 24 into which second compartment 14 is inserted) (para. 0026), 
a dispensing tubing system (piping system annotated fig. 4) comprising an upstream end (annotated fig. 4) and a downstream end (annotated fig. 4), the upstream end being coupled to a source of liquid diluent (water reservoir 26), and fluidly connecting said source of liquid diluent (water reservoir 26), to the housing for receiving the first chamber (housing into which first compartment 12 is inserted), to the housing for receiving the second chamber (housing into second compartment 14 in inserted), and to the downstream end of the dispensing tube, which is open to an outer atmosphere (para. 0074), 
wherein a first chamber and a second chamber are loaded in a respective housing (figs 1 and 4) (it is noted that fig. 1 shows the first compartment 12 is shown on the left hand-side of second compartment 14. When pod 10 is inserted into the apparatus 20 for making beverage, the first compartment 12 is inserted in respective housing of apparatus 20, which is to the left hand-side of housing into which second compartment 14 is inserted), such that the water) flowing from the upstream end to the downstream end of the dispensing tubing system must flow through the interior of both first and second chambers (para. 0074).  

[AltContent: textbox (Prior Art
Schuh (US 20140272019))][AltContent: textbox (downstream end out of which beverage is dispensed )][AltContent: arrow][AltContent: textbox (Upstream end)][AltContent: arrow]
    PNG
    media_image1.png
    421
    401
    media_image1.png
    Greyscale



Regarding claim 12, Schuh discloses the dispensing apparatus (apparatus 20), wherein the source of liquid diluent (water) is a source of still water only (water) (para. 0068) (it is noted “still water” as defined in Specification para. 0024 as water containing minerals rendering it drinkable. Therefore, water of Schuh is used for making beverage so it is drinkable).
Regarding claim 13, Schuh discloses the dispensing apparatus (apparatus 20), wherein the first and second chambers (interior surface of first compartment 12 and second compartment 14) are loaded in two separate housings (exterior surface of first compartment 12 and second compartment 14) (para. 0026; figs. 1-2) (it is noted the first compartment 12 is fluidly separate from the second compartment 14), wherein the two separate housings (first compartment 12 and second compartment 14) are fluidly connected to the source of liquid diluent (water reservoir 26) by the dispensing tubing system (piping system annotated fig. 4 of claim 11), in parallel (para. 0068).

Regarding claim 26, Schuh discloses the dispensing apparatus (apparatus 20), wherein the concentrated extracts (beverage concentrate) contained in the first chamber (first compartment 12) are obtained by the at least partial separation from a target beer of water and ethanol (para. 0027), and include ethyl acetate (2-phenylethyl acetate) (para. 0036), isoamyl acetate (methylbutyl) (“isoamyl acetate” is also known as Methylbutyl acetate) (para. 0037), ethyl butyrate (ethyl butyrate) (para. 0037), and ethyl hexanoate (ethyl hexanoate) (para. 0037). 

Regarding claim 27, Schuh discloses the dispensing apparatus (apparatus 20), wherein the first and second chambers (first compartment 12 and second compartment 14) are provided as two separate units (para. 0063 and 0026) (it is noted the first compartment 12 is separate from the second compartment 14 in a sense that its ingredients do not mix with the ingredients contained in the second compartment 14).  
  
Regarding claim 28, Schuh discloses the dispensing apparatus (apparatus 20), wherein the first and second chambers (first compartment 12 and second compartment 14) are provided as two separate chambers in a single unit (beverage pod 10) (figs. 1-2).  

Regarding claim 29, Schuh discloses the dispensing apparatus (apparatus 20), wherein the volume ratio of the volume of the second chamber (second compartment 14) to the volume of the first chamber (first compartment 12) is comprised between 20% and 100% (looking at fig. 4, the second compartment 14 is half the size of the first compartment 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Schuh (US 20140272019)
Regarding claim 21, Schuh discloses the dispensing apparatus (apparatus 20), wherein the first chamber (first compartment 12) contains concentrated beverage extracts (beverage concentrate) (para. 0026), and the second chamber (second compartment 14), fluidly separated from the first chamber (first compartment 12), contains ethanol of at least 80 vol.% purity (ethanol contains from about 0.1% to about 80% alcohol) (para. 0060), and wherein the ethanol of the secondRef. PN839978US5Application No. 16/090,001ABI253US (839978)RESPONSE TO RESTRICTION REQUIREMENT of July 28, 2021 In Reply to Restriction Requirement of April 28, 2021chamber (ethanol) contains CO2 (carbon dioxide) (para. 0065 and 0069). 
Schuh does not disclose the ethanol of the second chamber contains CO2 at saturation concentration at a temperature of 25°C and at a pressure of at least 2 bar (= 1 bar over atmospheric pressure).  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the saturation concentration at a temperature and pressure as claimed is merely design choice, in order to fit desired taste of an adult consumer. 

Regarding claim 22, Schuh discloses the dispensing apparatus (apparatus 20), wherein the ethanol (ethanol) contained in the second chamber (second compartment 14) has a purity of about 80 vol.% (para. 0060).
Schuh does not disclose the ethanol contained in the second chamber has a purity of at least 90 vol.%. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the ethanol purity is merely design choice, in order to fit desired taste of an adult consumer. 

Regarding claim 23, Schuh discloses the dispensing apparatus (apparatus 20), wherein the ethanol of the second chamber (ethanol of the second compartment 14) contains CO2 (carbon dioxide) (para. 0069 and 0065). 
Schuh does not disclose the ethanol of the second chamber contains CO2 at a 
concentration, XC02(EtOH), comprised between 1.0 and 3.0 mol.% with respect to the total content of the second chamber.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that the ethanol concentration as claimed is merely a design choice, in order to satisfy desired taste of an adult consumer. 

Regarding claim 24, Schuh discloses the dispensing apparatus (apparatus 20), wherein the first chamber (first compartment 12) contains still water (water) (para. 0027) (it is noted “still water” is defined in Specification in para. 0024 as water containing minerals rendering it drinkable. Schuh discloses the concentrate in the first compartment 12 is in the form of a semi-liquid. Therefore, it is inherent that there is water content in the concentrate). 
Schuh does not disclose the still water in an amount comprised between 10 and 40 vol.% of water with respect to the total content of the first chamber. .
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that the still water content with respect to the total content of the first chamber is merely a design choice, in order to satisfy desired taste of an adult consumer. 

Regarding claim 25, Schuh discloses the dispensing apparatus (apparatus 20), wherein the water of the first chamber (semi-liquid form of beverage concentrate of first compartment 12) contains CO2 (carbon dioxide) (para. 0027 and 0069). 
Schuh does not disclose the water of the first chamber contains CO2 at a concentration, XCO2(H20), comprised between 1.0 and 3. 0 mol.% with respect to the total water content of the first chamber.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that the CO2 concentration between 1.0 and 3. 0 mol.% with respect to the total water content of the first chamber, is merely a design choice, in order to fit desired taste of an adult consumer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761